Case 1:21-cv-00828-JMS-DLP Document 1 Filed 04/06/21 Page 1 of 4 PageID #: 1




                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF INDIANA
                               INDIANAPOLIS DIVISION


                                             CAUSE NO: 1:21-cv-828
TOMMY FLEEK                           )
                                      )
       Plaintiff,                     )
                                      )
v                                     )
                                      )
CHIYODA USA CORP.                     )
                                      )
                                      )
       Defendant.

                                      COMPLAINT


       Plaintiff, Tommy Fleek, by counsel, hereby brings a complaint against Defendant,

Chiyoda USA Corporation, and in support thereof states:

                              PARTIES AND JURISDICTION

       1.      Plaintiff is a former employee of Defendant who resides at 2101 West State Rd.

32, Crawfordsville, IN 47966 and is a resident of Montgomery County Indiana.

       2.      Defendant Chiyoda USA Corporation is a business located 220 IN-240,

Greencastle, IN 46135, Putnam County Indiana.

       3.      This Court has jurisdiction of this matter pursuant to 28 U.S.C. 1331, as Plaintiff

presents claims under Title VII of the Civil Right Act of 1964, as codified, 42 U.S.C. §§ 2000e

to 2000e-17.

       4.      Plaintiff timely filed an EEOC Charge No. 470-2021-03338 and an EEOC Right

to Sue Letter was issued on March 16, 2021. Therefore, Plaintiff has exhausted all administrative

remedies.


                                                 1
Case 1:21-cv-00828-JMS-DLP Document 1 Filed 04/06/21 Page 2 of 4 PageID #: 2




                                      BACKGROUND

        5.     Plaintiff began working for Defendant as a Line Worker on February 13, 2018.

        6.     On July 18, 2020, co-employee Amanda Jensen came out of the restroom and

approached Plaintiff and started touching his face and neck. Ms. Jensen said, “You can smell my

twat all day long.” Plaintiff immediately asked her to stop touching me with her dirty hands, but

Ms. Jensen continued to touch Plaintiff.

        7.     The next day, Plaintiff complained to his supervisor, Christy Edwards, that

Plaintiff was subjected to unwanted touching and sexual harassment. Plaintiff also reported the

incident to Dana Lovell-Keil, the Human Resources Manager and Janet Chambers, the Team

Lead.

        8.     On July 27, 2020, Plaintiff met with Ms. Edwards and Ms. Lovell-Keil. During

the meeting Plaintiff asked Ms. Edwards if she was going to investigate Plaintiff’s complaint of

sexual harassment. Ms. Edwards indicated she would not investigate Plaintiff complaint because

Ms. Jensen stated that she did not touch Plaintiff.

        9.     Ms. Edwards and Ms. Lovell-Keil then fired Plaintiff allegedly because Ms.

Jensen claimed that Plaintiff made a racial remark. Plaintiff told Ms. Edwards and Ms. Lovell-

Keil that Plaintiff had never made a racial remark in Ms. Jensen’s presence.

        10.    At the time of Plaintiff’s termination, no prior warnings had been given to

Plaintiff regarding making racial remarks. This reason was a pretext for retaliating against

Plaintiff for complaining of sexual harassment.

        11.    Plaintiff was discriminated against, harassed and terminated due to Plaintiff’s

gender (male), and in retaliation for complaining about harassment in violation of Title VII of the

Civil Rights Act, as amended. Defendant failed to train its managers and employees regarding



                                                  2
Case 1:21-cv-00828-JMS-DLP Document 1 Filed 04/06/21 Page 3 of 4 PageID #: 3




diversity and non-discrimination against its employees. On the contrary, this Defendant’s

workplace is one where illegal discrimination and harassment are commonly practiced.

                COUNT I GENDER DISCRIMINATION AND RETALIATION

        12.     Plaintiff incorporates all prior paragraphs.

        13.     Defendant has discriminated against, harassed and retaliated against Plaintiff due

to Plaintiff’s gender, in violation of Title VII of the Civil Right Act of 1964, as codified, 42

U.S.C. §§ 2000e to 2000e-17.

        14.     As a result of this discrimination and retaliation, Plaintiff has suffered mental

anguish, compensatory damages and other damages for which Defendant is liable.

        15.     Plaintiff is entitled to attorney fees and costs of litigation.

        16.     Defendant’s conduct has been outrageous, and Plaintiff seeks punitive damages in

order to prevent Defendant from engaging in such conduct in the future.

                                         JURY DEMAND

                                       Plaintiff seeks a jury trial.



        WHEREFORE, Plaintiff, Tommy Fleek, seeks a money judgment Defendant, Chiyoda

USA Corporation, for backpay, front pay, compensatory damages, punitive damages, attorney

fees, costs, interest, and all other proper relief.

                                         Respectfully submitted,
                                         /s/ Mark Waterfill
                                         Mark R. Waterfill, Atty. No. 10935-49
                                         2230 Stafford Rd. STE 115, PMB 379
                                         Plainfield IN 46168
                                           (317) 501-6060
                                         mark@waterfilllaw.com




                                                      3
Case 1:21-cv-00828-JMS-DLP Document 1 Filed 04/06/21 Page 4 of 4 PageID #: 4




                                     4
